DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are currently rejected.

Response to Arguments
Applicant’s arguments have been fully considered but not persuasive. 
Of initial note, is that new grounds of rejections have been made with regards to claim 1 and hence the rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant remarks on page 11 of Applicant’s responses filed 06/10/2022 with regards to claim 20 that Mo does not teach transforming, by a receive beamformer using delay and sum profiles without reference to focal location and array geometry, samples from a sampling domain into spatial frequency data in frequency domain, and that Dahl also does not transform into spatial frequency domain. 
Examiner respectfully disagrees. 
Mo discloses in col. 3, lines 58-67 states that “Each Doppler signal sample represents a different depth increment with subject S. The rest of the processing for each range gate output is the same as in a conventional single-gate pulsed Doppler system. The "slow time" Doppler data (sampled at PRF) is passed through a wall filter function 80, windowed in a data window function 90 and then transformed via a fast Fourier transform (FFT) in a power spectrum function 100 to generate Doppler frequency signals which then are compressed in amplitude based on a typical display dynamic range of 30-40 dB. Each range gate produces a spectral line at its corresponding range which represents a depth increment in subject S” and Dahl teaches transforming into frequency domain using a Fourier in paragraph 64. 
Applicant remarks on page 11 of Applicant’s responses filed 06/10/2022 with regards to claim 2 that Datta (US20130245441) only discusses, paragraph 25, interleaving in flow mode only and not B-mode and flow mode.
Examiner respectfully disagrees.
Paragraph 25 makes it clear that both B-mode and flow data are acquired so that “The transmissions along one line(s) may be interleaved with transmissions along another line(s). With or without interleaving, the spatial samples for a given time are acquired using transmissions from different times”, refers both the B-mode and the flow scanning. 
Applicant remarks on page 12 of Applicant’s responses filed 06/10/2022 that, regarding claims 4 and 5, Ho (US 20160174941) does not reconstruct the electrical signals from the elements and by applying an inverse Fourier transform.
Examiner respectfully disagrees.
Ho teaches applying an inverse fast Fourier Transform (IFFT) to the result of the spectral analysis in kz domain in step 250 as required by the limitation. Paragraph 29 further notes that “The processor 120 performs the spectra identification in step 246 to estimate a plurality of target spectral lines that are non-uniformly distributed in k.sub.z domain”, which relates to the electrical signals from the elements.
On page 7, Applicant further argues that, regarding claims 7 and 8, Liu (US 20030149357) does not teach phase rotators and amplifiers in a beamformer. 
Examiner respectfully disagrees. 
Liu includes amplifiers (paragraph 22) and phase rotators as part of the Fourier transform processor 22 (paragraph 17) being used for the same purposes as claimed. 
Applicant further remarks on pages 13-14 that, regarding claim 9, Liu does not teach lateral position of the elements nor a delay profile based on both steering angle and lateral position. 
Examiner respectfully disagrees. 
Paragraph 19 indicates that the hamming apodization function is applied across the transducer array 14, which is a teaching of lateral positions of the elements and they delay is taught to be applied relative to each element. 
Applicant further remarks on page 14 that, regarding claim 12, Wegener does not encode across channels. 
Examiner respectfully disagrees. 
Fig. 5 of Wegener clearly shows that the encoding is performed for across individual channels. 
Applicant further remarks on page 14 that Blalock does not teach an apodization profile being unity and a linear delay profile. 
Examiner respectfully disagrees. 
Paragraph 90 expressly states “Complex weights that implement apodization and focus with the calculated phase delays may be applied to the I/Q data” and hence teaches the limitation. 
Applicant further remarks on page 14 that Mo applies FFT to the Doppler I/Q samples in the computer not by a delay and sum beamformer. 
Examiner respectfully disagrees.
It is the beamformer which is a part of the filter module 50 that is used, and not the computer. 
Applicant further remarks on pages 14-15 that Mo does not teach a software-based scanning or beamforming. 
Examiner respectfully disagrees. 
Col. 2, lines 48-57, as relied upon in the rejection refers to the entire imaging process, including scanning and beamforming. 
Applicant further argues on page 15 that regarding claim 18, Dahl does not Fourier transform, interpolate and inverse 2D spatial Fourier transform.
Examiner respectfully disagrees. 
Paragraph 64 of Dahl indicates that Fourier transforms (paragraph 64), interpolate (paragraph 68) and inverse Fourier transform (paragraph 66).
Applicant remarks on page 15 that, regarding claim 19, Mo does not teach use of the same delay and sum beamformer to both encode and beamform. 
Examiner respectfully disagrees. 
Col. 3, lines 1-5 discloses the same Tx/Rx beamformer this is used in performing the encoding and beamforming.
Therefore, Applicant’s arguments have been fully considered and found not persuasive. 


Hence. the claims are stand rejected.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 06/10/2022, the rejection of claims 1-1 under 35 U.S.C. 112(a) has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim recites in part “the receive beamformer configured to perform both the beamformation and the compression wherein the compression provides for substantially recovery of the channel data as channel data as occurring prior to the summer”. The limitation should be amended to recite --the receive beamformer configured to perform both the beamformation and the compression wherein the compression provides for substantial recovery of the channel data as channel data as occurring prior to the summer--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al., US 20130296703, hereafter referred to as “Wei” in view of Sharmin Kibria, "Optimal Basis for Ultrasound Rf Apertures: Applications to Real-Time Compression and Beamforming", Masters Theses 1911, University of Massachusetts Amherst February 2014. pp. 1-62 (Year: 2014). 

Regarding claim 1, Wei teaches a system for ultrasound imaging (see the ultrasonic diagnostic imaging system in fig. 1 and paragraph 22), the system comprising: 
a transmit beamformer (microbeamformer 12) configured to transmit first acoustic energy for a first imaging mode and second acoustic energy for a second imaging mode (paragraph 22 describes the use of the microbeamformer to control transmitting of ultrasonic waves for a Doppler imaging mode (paragraph 25) and a B-mode imaging mode (paragraph 25) ); 
a transducer (see transducer array 10’ of fig. 1 and paragraph 22) comprising elements for receiving acoustic echoes in response to the transmission of the first and second acoustic energy (paragraph 22 indicates that the transducer includes transducer elements for transmitting and receiving acoustic signals for the two imaging modes (paragraph 25)); 
a receive beamformer (beamformer 20) configured to receive electrical signals from the elements, to beamform samples from the electrical signals responsive to the first acoustic energy (paragraph 23 describes the beamforming of partially beamformed signals), and 
a processor configured to generate imaging information for the first imaging mode from the beamformed samples (see paragraph 26 for the Doppler image generation) and 
Wei does not teach to compress the electrical signals, as channel separated for the different elements as occurring prior to a summer of the receive beamformer configured to combine the channel data from the different elements, responsive to the second acoustic energy using a Fourier transform applied to the channel data from across the elements for each time, the receive beamformer configured to perform both the beamformation and compression wherein the compression provides for substantially recovery of the channel data as channel data as occurring prior to the summer; and to generate imaging information for the second imaging mode from the compressed electrical signals.
However, Kibria teaches compression of ultrasound frequency signals using Fourier Transform (see abstract) including compressing the electrical signals (page 23, second paragraph), as channel separated for the different elements (page 22, first paragraph) as occurring prior to a summer of the receive beamformer configured to combine the channel data from the different elements (see figs. 4.23 and 4.24 of pages 56-57), responsive to the second acoustic energy using a Fourier transform applied to the channel data from across the elements for each time (page 57 indicates implementation of a Fourier to the signals), the receive beamformer (see beamformer on page 5) configured to perform both the beamformation (page 8) and compression (page 58) wherein the compression provides for substantially recovery of the channel data as channel data as occurring prior to the summer (page 9 discloses lossless compression); and 
to generate imaging information for the second imaging mode from the compressed electrical signals (see figs. 4.19-4.22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wei’s system to compress the electrical signals, as channel separated for the different elements as occurring prior to a summer of the receive beamformer configured to combine the channel data from the different elements, responsive to the second acoustic energy using a Fourier transform applied to the channel data from across the elements for each time, the receive beamformer configured to perform both the beamformation and compression wherein the compression provides for substantially recovery of the channel data as channel data as occurring prior to the summer; and to generate imaging information for the second imaging mode from the compressed electrical signals, as taught by Kibria, to reduce computational burden of signal compression (page 3, first and second paragraphs). Furthermore, such digitally implemented compression and beamforming scheme reduces cost through reduced infrastructure. 

Regarding claim 3, Wei in view of Kibria teaches all the limitations of claim 1 above.
Wei further teaches wherein the first imaging mode comprises flow mode (see Doppler image processing in paragraph 25) and the second imaging mode comprises B-mode (See the B-mode image processing in paragraph 25). Also see fig. 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al., US 20130296703, hereafter referred to as “Wei” in view of Kibria, as applied to claim 1 above, and further in view of Datta, S., US 20130245441, hereafter referred to as “Datta”. 

Regarding claim 2, Wei in view of Kibria teaches all the limitations of claim 1 above.
Wei further teaches wherein the imaging information for the first and second imaging modes are combined in an image (see paragraph 26 for the overlay of the Doppler image with the B-mode image).
Wei in view of Kibria fail to teach wherein the transmissions of the first and second acoustic energy are interleaved in on-going scanning of a patient. 
However, Datta teaches a pressure volume analysis system and process including a B-mode and flow information (see abstract), wherein the transmissions of the first and second acoustic energy are interleaved in on-going scanning of a patient (see paragraph 25). Paragraph 25 states that “The transmissions along one line(s) may be interleaved with transmissions along another line(s). With or without interleaving, the spatial samples for a given time are acquired using transmissions from different times”. This interleaving is for the B-mode and the flow information indicated in paragraph 25.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wei’s system, as modified by Kibria, with Datta’s interleaved transmission protocol for the two different imaging modes to provide data from the two modes of imaging representative of a same time period usable for diagnosis (see paragraph 25 of Datta). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al., US 20130296703, hereafter referred to as “Wei” in view of Kibria, as applied to claim 1, and further in view of Ho, et al., US 20160174941. 

Regarding claim 4, Wei in view of Kibria teaches all the limitations of claim 1 above.
Wei in in view of Kibria does not teach wherein the processor is configured to reconstruct the electrical signals from the elements responsive to second beams from the compressed electrical signals.
However, teaches wherein the processor (processor 120 of fig. 1) is configured to reconstruct the electrical signals from the elements responsive to second beams from the compressed electrical signals (see paragraph 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wei’s apparatus, as modified by Kibria, to implement Ho’s resampling of channel data using a FFT laterally across the elements for increased rate of data handling. See paragraphs 3-4 of Ho. 

Regarding claim 5, Wei in view of Ho teaches all the limitations of claim 4 above.
Wei in view of Kibria does not teach wherein the processor (processor 120 of fig. 1) is configured to reconstruct by applying an inverse Fourier transform to the compressed electrical signals.
However, Ho further teaches wherein the processor is configured to reconstruct by applying an inverse Fourier transform to the compressed electrical signals (see step 250 in fig. 2A and paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wei’s apparatus, as modified by Kibria, to implement Ho’s resampling of channel data using a FFT laterally across the elements for increased rate of data handling. See paragraphs 3-4 of Ho. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kibria, as applied to claim 1 above, and further in view of Liu D. (US 20030149357), hereafter referred to as “Liu”.

Regarding claim 6, Wei in view of Kibria teaches all the limitations of claim 1 above. 
Wei in view of Kibria fails to teach that the processor is configured to apply another Fourier transform as a function of time to the compressed electrical signals, interpolate in the frequency domain, and generate the imaging information for the second mode by two-dimensional inverse Fourier transformation.
However, Liu teaches in paragraph 34 that fast Fourier transform is applied along time dimension to obtain temporal frequency data and the frequency data is interpolated according to paragraph 36. Liu further states in paragraph 43 that “two-dimensional inverse fast Fourier transform is applied to provide the image data field 42”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply another Fourier transform to the Wei’s signals as modified by Kibria and apply a two-dimensional inverse fast Fourier transform for an increased frame rate. See paragraph 44 of Liu. 

Regarding claim 7, Wei in view of Ho teaches all the limitations of claim 1 above. 
Wei in view of Kibria fails to teach that the receive beamformer comprises phase rotators and amplifiers in channels connected to each of the elements and wherein the receive beamformer is configured to compress with a phase profile for geometric relationship of zero across the elements and a complex apodization function implemented by the phase rotators and amplifiers 
However, Liu teaches phase rotation in the temporal frequency data by way of a Fourier transform processor 22 of fig. 1 coupled to the elements. Paragraph 19 teaches that the energy from each of the transducer elements is delayed relative to other elements and a Gaussian or hamming apodization function may be applied across the transducer. Furthermore, paragraph 32 explains that the FFT is applied simultaneously to transform both dimensions. Meaning a parallel front in the delay profile. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide phase rotators 22 of fig. 2 and amplifiers, 16 of fig. 2 of Liu, to Wei’s apparatus as modified by Kibria for implementing Gaussian, hamming or any other type of apodization to compensate for undesired divergence. See paragraph 19 of Liu.

Regarding claim 8, Wei in view of Kibria teaches all the limitations of claim 1 above. 
Wei in view of Kibria fails to teach that the receive beamformer comprises phase rotators or delays and amplifiers in channels connected to each of the elements, and wherein the receive beamformer is configured to compress with a unity apodization function applied by the amplifiers and a linear delay profile applied by the phase rotators or delays.
However, Liu teaches phase rotation in the temporal frequency data by way of a Fourier transform processor 22 of fig. 1 coupled to the elements. Paragraph 19 teaches that the energy from each of the transducer elements is delayed relative to other elements and a Gaussian or hamming apodization function may be applied across the transducer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide phase rotators 22 of fig. 2 and amplifiers, 16 of fig. 2 of Liu, to Wei’s apparatus as modified by Kibria for implementing Gaussian, hamming or any other type of apodization to compensate for undesired divergence. See paragraph 19 of Liu.

Regarding claim 9, Wei in view of Kibria teaches all the limitations of claim 1 above. 
Wei in view of Kibria does not teach that the linear delay profile applied by the phase rotators or delays is a function of lateral position of the element and a steering angle. 
However, Liu states in paragraph 19 that “The energy generated by each element of the transducer array 14 is delayed relative to other elements to steer or mildly focus a plane wave”. Liu teaches phase rotators 22 of fig. 2 and amplifiers, 16 of fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wei’s transmit beamformer as modified by Kibria to apply delay to each element based on the relative position of the elements to compensate for undesired divergence. See paragraph 19 of Liu.

Regarding claim 10, Wei in view of Kibria and Liu teaches all the limitations of claim 8 above. 
Wei further teaches wherein the first imaging mode (Doppler imaging in paragraph 25) has a higher imaging frequency than the second imaging mode (B-mode imaging in paragraph 25 which naturally has a low imaging frequency compared to Doppler imaging).

Claims 11-12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mo, et al, US 6450959, hereafter referred to as “Mo”, in view of Wegener, et al., US 20100305449, hereafter referred to as “Wegener” and Kibria.

Regarding claim 11, Mo teaches a method for ultrasound beamformer-based channel data compression (see figs. 1-2), the method comprising: 
receiving channel data from elements of a transducer array (see fig. 1 for the Doppler RF data channel 52); 
encoding the channel data (see encoding of spectral flow data in col. 4 line 44) with a delay and sum beamformer (beamformer included in the modulator 50) with a set of basis functions, delay and apodization profiles of the delay and sum beamformer set to implement the basis functions (see fig. 2 and col. 3, lines 61-68 for applying a Fourier transform which is equivalent to the recited encoding using a basis function), the basis functions substantially enabling recovery of the channel data from an output of the encoding (see col. 3, lines 50-57),
repeating the encoding for additional channel data (see encoding of spectral flow data in col. 4 line 44 shows the encoding of channel being performed for different range gates as depicted in fig. 2); and 
transmitting the output of the encoding (see col. 3 lines 57-61 states that the outputs from the range gates are further processed).
Mo does not explicitly teach encoding laterally across the array.
However, Wegener, which is within the same field of endeavor of compression analog ultrasound data (see paragraphs 18-21) teaches in fig. 5 and paragraph 59 that a compressor 210 including a plurality of compression units 210i “compresses the plurality of sequences of signal samples representing analog ultrasound signals output from respective transducer elements (e.g. 110i of FIG. 1) to form a plurality of sequences of compressed samples at the compressor output 211i”. Here, channel signals from each signal a compressed individually meaning the compression is performed across the array of elements. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s compression to be applied laterally across each of the transducer elements the way Wegener teaches for improved data transfer. See paragraph 17 of Wegener. 
Mo in view of Wegner does not teach the encoding the channel data laterally across the array using the data from the different elements after application of the basis functions to encode an output.
However, Kibria applies a set of basis functions (see page 39 section 4.4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wei’s system such that the encoding the channel data laterally across the array using the data from the different elements after application of the basis functions to encode an output, as taught by Kibria, to reduce computational burden of signal compression (page 3, first and second paragraphs). Furthermore, such digitally implemented compression and beamforming scheme reduces cost through reduced infrastructure. 

Regarding claim 12, Mo in view of Wegener and Kibria teaches all the limitations of claim 11. 
Wegener further teaches wherein encoding the channel data laterally comprises encoding across channels such that each channel contributes data in the encoding (see fig. 5 and paragraph 55 which states that “The analog ultrasound signal at each ADC input channel 115i is converted to a stream of ultrasound signal samples at the corresponding ADC output channel 121i. The ultrasound signal samples have a non-zero center frequency, typically corresponding to the radio frequency (RF) of the received ultrasound signals related to the natural, resonant frequency of the piezoelectric material of the transducer”. Paragraph 59 then indicates that a compressor 210 including a plurality of compression units 210i “compresses the plurality of sequences of signal samples representing analog ultrasound signals output from respective transducer elements (e.g. 110i of FIG. 1) to form a plurality of sequences of compressed samples at the compressor output 211i”. Here, channel signals from each signal a compressed individually meaning the compression is performed across the array of elements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s compression to be applied laterally across each of the transducer elements the way Wegener teaches for improved data transfer. See paragraph 17 of Wegener. 

Regarding claim 15, Mo in view of Wegener and Kibria teaches all the limitations of claim 11. 
Mo further teaches wherein encoding with the basis functions comprises encoding with a Fourier transform implemented by the delay and sum beamformer (see fig. 2 and col. 3, lines 61-68 for the use of a fast Fourier transform applied to the windowed data).

Regarding claim 16, Mo in view of Wegener and Kibria teaches all the limitations of claim 11. 

Wegener further teaches wherein encoding with the basis functions comprises encoding for lossless or lossy recovery of the channel data (see paragraph 94 which states “Encoding of the exponent difference values is lossless, which prevents relatively large errors. For decoding the exponents, the exponent values are reconstructed by integrating the exponent difference values and decoding the corresponding position locations”).

Regarding claim 17, Mo in view of Wegener and Kibria teaches all the limitations of claim 11. 
Mo further teaches wherein transmitting comprises transmitting to a software-based image processing, the software-based image processing including beamforming (col. 2, lines 48-57).

Regarding claim 19, Mo in view of Wegener and Kibria teaches all the limitations of claim 11. 
Mo further teaches using the delay and sum beamformer to beamform other channel data (col. 3, lines 50-57), the use of the delay and sum beamformer to beamform interleaved with encoding with the delay and sum beamformer (See col. 1, lines 50-57 which states “To maximize frame rate, usually a part or entire frame of B-vectors are interleaved with the Doppler firings. If Doppler needs to be suspended during the B-mode interval in order to maintain an acceptable B-mode frame rate”).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wegener and Kibria, as applied to claim 11 above, and further in view of Blalock, et al. US 20070016022, hereafter referred to as “Blalock”. 

Regarding claim 13, Mo in view of Wegener and Kibria teaches all the limitations of claim 11.
Mo in view of Wegener and Kibria fails to teach wherein encoding with the delay and sum beamformer comprises encoding with an apodization profile being unity and a linear delay profile.
However, Blalock teaches beamforming of channel signals (see abstract) wherein encoding with the delay and sum beamformer comprises encoding with an apodization profile being unity and a linear delay profile (see paragraph 90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s channel encoding, as modified by Wegener and Kibria, to utilize Blalock’s complex apodization with geometric time delays to reduce the need to extra hardware while also increasing speed of the signal processing. See paragraphs 22-23 of Blalock. 

Regarding claim 14, Mo in view of Wegener and Kibria teaches all the limitations of claim 11.
Mo in view of Wegener and Kibria fails to teach wherein encoding with the delay and sum beamformer comprises encoding with a geometry-based delay profile being zero and a complex apodization profile.
However, Blalock teaches beamforming of channel signals (see abstract) wherein encoding with the delay and sum beamformer comprises encoding with a geometry-based delay profile being zero and a complex apodization profile (see paragraph 90). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s channel encoding as modified by Wegener and Kibria to utilize Blalock’s complex apodization with geometric time delays to reduce the need to extra hardware while also increasing speed of the signal processing. See paragraphs 22-23 of Blalock. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wegener and Kibria, as applied to claim 17 above, and further in view of Dahl, et al., US 20130109971.

Regarding claim 18, Mo in view of Wegener and Kibria teaches all the limitations of claim 17 above. 
Mo in view of Wegener and Kibria fails to teach wherein the beamforming comprises Fourier beamforming, the Fourier beamforming comprising transforming the output as a function of time, interpolating, and inverse two-dimensional spatial Fourier transforming.
However, Dahl teaches a method of channel signal processing (see fig. 5) including inverse transforming the frequency data (see paragraph 66 for the application of the inverse Fourier transform); and 
generating, by a processor, an ultrasound image from an output of the inverse transforming (see paragraph 66 for the image formation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s apparatus as modified by Wegener and Kibria to apply an inverse transform to compressed channel data the way Dahl teaches to provide useful information for robust imaging. See paragraphs 5-6.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of in view of Dahl.

Regarding claim 20, Mo teaches a method for ultrasound beamformer-based channel data compression, the method comprising: 
sampling a plurality of channels of element signals (col. 3, lines 1-10); 
transforming, by a receive beamformer (see Tx/Rx beamformer in fig. 1) using delay and sum profiles without reference to focal location and array geometry, samples from a sampling domain into spatial frequency data in a frequency domain (see col. 3, lines 61-67); 
Mo does not teach inverse transforming the frequency data; and 
generating, by a processor, an ultrasound image from an output of the inverse transforming.
However, Dahl teaches a method of channel signal processing (see fig. 5) including inverse transforming the frequency data (see paragraph 66 for the application of the inverse Fourier transform); and 
generating, by a processor, an ultrasound image from an output of the inverse transforming (see paragraph 66 for the image formation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s apparatus to apply an inverse transform to compressed channel data the way Dahl teaches to provide useful information for robust imaging. See paragraphs 5-6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793            

                                                                                                                                                                                                   /KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793